DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCuller et al. (US 8,359,200).
Regarding Claim 14, McCuller et al discloses an electronic device comprising a processing unit that receives first language name information input from a user (The name generator is designed to generate a name based on characteristic values provided by a user) (col. 2, lines 30-31), determines name evaluation's basic information about the first language name information (The name generator uses the characteristic values to build a name including appropriate phonemes that suggest those characteristics at the appropriate level) (col. 2, lines 34-36), and generates and transmits name's evaluation information to an output unit based on a target language which includes at least one of a plurality of languages for the name evaluation's basic information (The letter selector 2040 selects letters for the selected phonemes using received configuration information. The letter selector 2040 selects and arranges letters 
Regarding Claim 15, McCuller et al discloses an electronic device comprising a processing unit that receives first language name information input from a user (The name generator is designed to generate a name based on characteristic values provided by a user) (col. 2, lines 30-31), determines name evaluation's basic information about the first language name information (The name generator uses the characteristic values to build a name including appropriate phonemes that suggest those 
Regarding Claim 16, McCuller et al discloses the electronic device, wherein the name evaluation's basic information further comprises at least one of the following information that does not overlap with the first language name information: i) pronunciation information of the first language name; ii) character notation information of the first language name (To select a phoneme representing a characteristic to a particular degree, the name generator selects a phoneme from the list for that characteristic at an appropriate position in the list. The name generator can then use a combination of appropriate phonemes to build a name suggesting the desired characteristics (col. 2, lines 37-48); iii) pronunciation information of a second language name corresponding to i) or ii) above; iv) character notation information of a second language name corresponding to i) or ii) above. (Only one of the limitations need to be met.)
Regarding Claim 17, McCuller et al discloses the electronic device, wherein the processing unit is input with naming basic information and the naming basic information is included in the name evaluation's basic information (when a user activates the name generator, the name generator requests a value for each of one or more characteristics (allowing a user to select or omit characteristics). The characteristics are to represent qualities of the item to be named) (col. 2, lines 49-59), and the naming basic information includes at least one or a combination of a target language, a target country, a gender, a date of birth, and a time of birth (The value is a number from one to ten (other scales 
Regarding Claim 18, McCuller et al discloses the electronic device, wherein the language-by-language usage aspect evaluation information includes at least one of a meaning information of a word recognized by the name evaluation's basic information or a pronunciation difficulty based on the target language (in a language where two letters or letter combinations have the same phonetic reading (e.g., "f" and "ph") but have different meanings or connotations, the letter selector selects the letter with the more appropriate meaning for the selected name characteristics) (col. 7, lines 3-27).
Regarding Claim 19, McCuller et al discloses the electronic device, wherein the name's evaluation information includes at least one of a meaning information of a word or a pronunciation difficulty, based on the voice pronunciation information of a combination of a name and a word used for calling the name, in at least one of a plurality of languages (in a language where two letters or letter combinations have the same phonetic reading (e.g., "f" and "ph") but have different meanings or connotations, the letter selector selects the letter with the more appropriate meaning for the selected name characteristics) (col. 7, lines 3-27).
Regarding Claim 20, McCuller et al discloses the electronic device, wherein the Chinese character's usage aspect evaluation information includes at least one of a meaning of Chinese characters included in the name Chinese character notation, a meaning of Chinese characters, a pronunciation of Chinese character, a pronunciation of the combination of Chinese characters, a common-use Chinese character 
Claim 24 is rejected for the same reason as claim 14.
Claim 25 is rejected for the same reason as claim 16.
Claim 26 is rejected for the same reason as claim 17.
Claim 27 is rejected for the same reason as claim 19.
Allowable Subject Matter
Claims 21-23, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “a user who adds data utilized for name evaluation to the database, or contributes to further evaluation or reliability evaluation of existing information of the database is given a monetary benefit or a benefit associated with an usage of name evaluation services” as recited in claims 21 and 28, “wherein the processing unit controls the output unit to request evaluation information for the name evaluation's basic information to a second client device when an evaluation request for the first language name information is received from a first client device” as recited in claims 22 and 29, and “wherein the electronic device inputs name evaluation's basic information for first language name information received at the processing unit into a machine learning model learned using a set of training names and name's evaluation information associated with the training names, to obtain name's evaluation information based on at least one second language from the machine learning model” as recited in claims 23 and 30.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2012/0330990) discloses evaluating query translations for cross-language query suggestions.
Och (US 8,977,536) discloses system with a nonstatistical translation component integrated with a statistical translation component engine
Lin et al. (US 2010/0131261) discloses an information retrieval translation apparatus for translating a plurality of Chinese terms including a first Chinese term and a second Chinese term.
McCuller (US 8,050,924) discloses implanting the generation of names.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672